—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that the police failed to honor his right to remain silent (see, People v Mandrachio, 55 NY2d 906, 907, cert denied 457 US 1122). In any event, that contention is without merit. The record does not demonstrate that defendant made an unequivocal and unqualified assertion of his right to remain silent (see, People v Morton, 231 AD2d 927, 928, lv denied 89 NY2d 944). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Burglary, 2nd Degree.) Present — Green, A. P. J., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.